In the United States Court of Federal
                      Claims
                          OFFICE OF SPECIAL MASTERS
                                     No. 11-196V
                              (E-Filed: March 28, 2013)

* * * * * * * * * * * * * * *
TIANA TOCIO,                *                    UNPUBLISHED
                            *
             Petitioner,    *                    Special Master
                            *                    Hamilton-Fieldman
          v.                *
                            *                    Hepatitis A; Gardasil; Menactra;
SECRETARY OF HEALTH AND     *                    Influenza vaccines; Acute
HUMAN SERVICES,             *                    Disseminated Encephalomyelitis,
                            *                    Transverse Myelitis; Decision;
             Respondent.    *                    Stipulation.
* * * * * * * * * * * * * * *

Diana L. Stadelnikas, Sarasota, FL, for Petitioner

Darryl R. Wishard, Washington, DC, for Respondent

                        DECISION AWARDING DAMAGES1

       On March 30, 2011, Petitioner, Tiana Tocio, filed a petition seeking compensation
under the National Vaccine Injury Compensation Program (Athe Vaccine Program@).
Petitioner alleged that she suffered acute disseminated encephalomyelitis (ADEM) with
transverse myelitis, as a result of receiving a Hepatitis A, Gardasil, Menactra, and

1
  Because this decision contains a reasoned explanation for the undersigned’s action in
this case, the undersigned intends to post this decision on the United States Court of
Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note
(2006)). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire” decision
will be available to the public. Id.


                                             1
Influenza vaccination.2

       Respondent denies that Petitioner’s vaccinations caused or significantly
aggravated her ADEM with transverse myelitis, and/or any other injury. Nonetheless,
both parties, while maintaining their above stated positions, agreed in a Stipulation, filed
March 28, 2013, (“Stipulation”) that the issues before them can be settled and that a
decision should be entered awarding Petitioner compensation.

      The undersigned finds said stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The stipulation awards:

       1) A lump sum of $90,000.00 in the form of a check payable to Petitioner.


       The above amounts represent compensation for all damages that would be
available under 42 U.S.C. ' 300aa-15(a). Stipulation ¶ 8.


       The undersigned approves the requested amount for Petitioner’s compensation. In
the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.3


       IT IS SO ORDERED.
                                                  s/Lisa Hamilton-Fieldman
                                                  Lisa Hamilton-Fieldman
                                                  Special Master




       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,
codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002)
(Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. ' 300aa.
       3
           Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties=
joint filing of notice renouncing the right to seek review.


                                              2